Citation Nr: 0634751	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-10 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to January 11, 2002, 
for a grant of service connection for schizoaffective 
disorder, including on the basis of clear and unmistakable 
error (CUE) in an August 1988 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from July 1974 to April 1975 
and from February 1983 to March 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  During the pendency of the claim, the 
veteran relocated, and his appeal is now within the 
jurisdiction of the RO in San Juan, the Commonwealth of 
Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2003, the RO granted service connection for 
schizoaffective disorder, and assigned an effective date of 
January 11, 2002 for that grant of service connection.  

In an October 2006 informal hearing presentation, the 
veteran's representative argues that an effective date prior 
to January 11, 2002 is warranted because there was clear and 
unmistakable error (CUE) in a rating decision which followed 
a July 2, 1987 claim for compensation or pension.  The 
representative contends that the RO erred when it considered 
only nonservice-connected pension, and failed to consider 
entitlement to compensation when it adjudicated the July 1987 
claim.  The rating decision which followed the July 1987 
claim was rendered in August 1988, and it is apparently that 
rating decision which the veteran's representative contends 
is in error.  

Although the veteran did not raise his CUE argument until the 
claim came before the Board, this contention must be 
considered.  Remand is required for RO consideration of this 
contention in the first instance.  This will also afford the 
RO an opportunity to provide notice of the regulations 
governing effective dates to the veteran, since precedents 
requiring such notice had not yet been decided when he 
submitted his current claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with additional 
notice about the evidence necessary to 
establish an effective date following the 
grant of service connection in this case, 
including regulations governing 
assignment of effective dates and 
regulations governing RO CUE.  

2.  The veteran should be afforded the 
opportunity to identify any relevant 
evidence and to present argument, 
including identification of the specific 
nature of CUE in any previous decision.  

3.  After all contentions of record have 
been reviewed, readjudication of the 
issue on appeal should be conducted.  If 
the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC, and should be given the 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



